Citation Nr: 1454905	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  14-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rate of special monthly compensation based on a higher level of regular aid and attendance pursuant to 38 U.S.C.A. § 1114(r)(1) or (r)(2) (2014).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1955 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2014, the Veteran, his spouse, and his daughter testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's Virtual VA paperless claims file.  Additional relevant records are located in the claimant's Veterans Benefits Management System (VBMS) file.

The Veteran has submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  See 38 C.F.R. § 20.1304(c) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Additional relevant treatment records have been identified that should be obtained, including relevant VA treatment records dated before August 2013 and since April 2014, as well as treatment records from Riverside Medical Center.  Further, an examination is warranted to determine the nature and severity of any functional impairment caused by the Veteran's service-connected disabilities.  Although the record includes a December 2013 VA examination for aid and attendance, the Board finds that additional detail is needed to decide the Veteran's claim.  In this regard, during the September 2014 hearing, the Veteran's daughter testified that his condition had worsened over the past six or seven months.  Therefore, a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter asking him to identify any private treatment for his service-connected disabilities, as well as any VA treatment at locations other than the Hampton VA Medical Center.  Include the necessary authorization forms for VA to obtain private treatment records and request that the Veteran submit authorization for VA to obtain records from Riverside Medical Center, as well as any other private medical providers.  

Obtain any identified records, to include any relevant treatment records, from the Hampton VA Medical Center from before August 2013 and since April 2014, and associate them with the claims, Virtual VA, or VBMS file.  

If the AOJ cannot locate any identified records, it must specifically document the attempts that were made to locate such records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination.  The examiner is to be provided access to the claims, Virtual VA, and VBMS files as well as a copy of this Remand.  The examiner must specify in the examination report that the claims, Virtual VA, and VBMS files have been reviewed.  Any indicated tests or studies should be performed, as appropriate.  The examiner is informed that the Veteran is service-connected for only the following:  residuals of an anterior communicating artery aneurysm, clipped with intracerebral hematoma and right frontal subdural hygroma; skull loss due to large craniotomy but without brain hernia; mild right hemiparesis; and right femoral thrombophlebitis.  The examiner is asked to:  

(a)  Examine the Veteran and describe the nature and severity of all physical impairments.  Distinguish any disability caused by a service connected disorder from that caused by a non-service connected disorder.

(b)  Address whether it is at least as likely as not (a 50 percent probability or greater) that any other physical impairment (including but not limited to impairment of the left extremities, and any bladder or bowel incontinence) is caused by any service-connected disability.  If it is more likely than not that such impairment is not caused by service-connected disability, and whether it is at least as likely as not that such impairment is aggravated by service-connected disabilities.  

(c)  For each extremity affected by any service-connected disability, address whether it is at least as likely as not that the Veteran has no effective function other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  This determination should be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  

(d)  Address whether the Veteran due to his service connected disorders alone requires a higher level of care than is required to establish entitlement to regular aid and attendance allowance, and in the absence of the provision of such higher level of care would require hospitalization, nursing home care, or other residential institutional care.  Need for a higher level of care means need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional (at least once monthly consultations, which may be accomplished by telephone).  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions.  

(e)  Provide a fully reasoned rationale for any and all opinions offered, including discussion of the facts of this case and any medical studies or literature relied upon.  In addition to any other records the examiner finds pertinent, the examiner must comment on the December 2013 examination for housebound status or permanent need for regular aid and attendance, and the October 2014 opinion of Dr. Ball.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

3.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims, Virtual VA, and VBMS files.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

